EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Christopher Mayle on February 19, 2021.
The Claims are amended as follows:

1. (Currently Amended) A footwear cushioning system, comprising; a deflection plate comprised of carbon fiber and having an edge formed along a perimeter of 
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13 and 23 and dependent claims 2, 6, 17-18, 21-22 and 25-26 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a footwear cushioning system, with a deflection plate having an edge along a perimeter that slides into a groove of a support housing, the groove created between an upper u-shape surface and lower u-shape surface of a support housing by lateral insertion, the deflection plate resting on the lower u-shape surface, the support housing having a back end portion leading into two spaced side wall portions with a protrusion on each sidewall portion and the back end portion with the protrusion on each sidewall portion and the back end portion extend laterally outward from the main body and being parallel with the main body along a vertical axis and a midsole, the midsole having a post located near a center of an inner cavity underneath the deflection plate minimizing excessive deflection of the deflection plate when the deflection plate receives the downward force and is allowed to freely move at the edge.
Independent claims 13 and 23 recite similar limitations as claim 1. 

Additionally, US Patent 5, 649,374 by Chou discloses a support housing 20 with a back end portion leading into two spaced side wall portions with a protrusion on each the side wall portions (21 and 22) and back end portion (23) with the protrusions each extending laterally outward from the support housing body (20), see figure 1, however Chou does not disclose the additional elements as required by the independent claims, specifically, the deflection plate that slides into a groove of the support housing, the groove being between an upper u-shape surface and lower u-shape surface. Modifying the support housing would make the footwear of Chou function differently and would necessitate improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732